Title: To George Washington from William Withers, 22 January 1756
From: Withers, William
To: Washington, George



Sir
Williamsburg January 22d 1756

Mr Prentis omitting to send Majr Carlyle the Particulars in each Package ship’d on board the Rawley occasions You the Trouble of this—I am very sorry for Anderson’s misbehaviour, he was recommended by Capt. Tate, his Owner, as an honest industrious Man, & well qualified for such a Business; but I find he has given sufficient Proof to the contrary, for which I hope he will meet with his Desert. I am Sir Your most obedt humble Servant

Wm Withers

